DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/JP2018/034221 filed September 14th, 2018, which claims the benefit of priority from JP2017-177818 filed September 15th, 2017.
Drawings
The drawings are objected to because fig. 1 labels “cloth electrodes”, however the specification describes the electrodes as “fabric electrodes”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Abstract
The abstract of the disclosure is objected to because it contains legal phraseology such as “or the like is proposed” in line 1.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0005] line 8 recites “measurement”, but should recite “measurements”.
Paragraph [0024] line 10 contains an extra period.   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electrocardiogram waveform generating unit”, “an R wave processing unit”, “a degree-of-concentration calculation unit”, and a channel selecting unit” in claim 1 and “a saturation processing unit” and “an amplitude detection unit” in claim 2.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
In Claim 1, line 5 the limitation “an electrocardiogram generating unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “unit” and “functional language configured to generate an electrocardiogram waveform using measurement values acquired by the electrodes for each of channels with a combination of a part of the plurality of electrodes as a channel” without reciting sufficient structure to achieve the function. A review of the specification shows that there appear to be no corresponding structure described in for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In Claim 1, line 10 the limitation “an R wave processing unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “unit” and “configured to measures an R wave in the electrocardiogram waveform for each channel” without reciting sufficient structure to achieve the function. A review of the specification shows that there appear to be no corresponding structure described in for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In Claim 1, line 13 the limitation “a degree-of-concentration calculation unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is 
In Claim 1, line 16 the limitation “a channel selecting unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “unit” and “configured to select a combination of the electrodes to be used to measure the electrocardiogram waveform using the number of times the R wave has been measured by the R wave processing unit and the degree of data concentration calculated by the degree-of-concentration calculation unit” without reciting sufficient structure to achieve the function. A review of the specification shows that there appear to be no corresponding structure described in for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
In Claim 2, line 6 the limitation “a saturation processing unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “unit” and “configured to detect a portion that deviates from the dynamic range” without reciting sufficient structure to achieve the function. A review of the specification shows that there appear to be no corresponding structure described in for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an electrocardiogram waveform generating unit”, “an R wave processing unit”, “a degree-of-concentration calculation unit”, and a channel selecting unit” in claim 1 and “a saturation processing unit” and “an amplitude detection unit” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that one of ordinary skill in the art would understand to be capable of performing the functions performed by these components of the present invention. 
To expedite prosecution, examiner has interpreted these structural components as generic processing chips such as processors, microprocessors, controllers, or microcontrollers. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 2011/0288605 A1) herein after Kaib in view of Zhang et al (US 2014/0323894 A1) herein after Zhang.
Regarding claims 1 and 3, Kaib teaches an electrocardiogram waveform measurement system/method (fig. 1A: electrode system 100) configured to measure an electrocardiogram waveform (Para [0026] “a method of monitoring ECG signals is provided”) using a plurality of electrodes fixed to an article of clothing (Para [0064] “the electrode system 100 includes a plurality of ECG sensing electrodes 10 that are disposed at different axial positions around the body of a patient and integrated into a garment 20a, such as a shirt or vest which is worn on the torso of the patient”), the electrocardiogram waveform measurement system comprising: an electrocardiogram waveform generating unit configured to generate an electrocardiogram waveform using measurement values acquired by the electrodes for each of a plurality of channels with a combination of a part of the plurality of electrodes as a channel (Para [0113] “the signal acquisition circuit 900 does not include any differential amplifiers but instead generates differential ECG signals corresponding to selected pairings of ECG sensing electrodes in software executed by a processor, such as the at least one processor 410 described previously with respect to FIG. 4”: examiner has interpreted the electrocardiogram waveform generating unit as a component of the processor 410); a degree-of-concentration calculation unit configured to calculate a degree of data concentration in a dynamic range of the electrocardiogram waveform for each channel (Para [0097] “the at least one processor analyzes the ECG signal obtained from the selected pair of ECG sensing electrodes and records information identifying the selected pair of ECG sensing electrodes and a metric indicative of the quality of the ECG signal provided therefrom. Although a number of different criteria may be used to identify the quality of the ECG signal, in one embodiment, those ECG signals having a highest signal-to-noise ratio and a maximum phase discrimination are assigned a higher quality metric than those pairings that do not”: examiner has interpreted a degree-of-concentration calculation unit to be a component of the at least one processor and the degree of data and a channel selecting unit configured to select a combination of the electrodes to be used to measure the electrocardiogram waveform (Para [0099] “In act 540, the at least one processor selects, from among the plurality of different pairings of ECG sensing electrodes, those pairs of ECG sensing electrodes having the highest quality metric.”) using the degree of data concentration calculated by the degree-of- concentration calculation unit (Para [0097] “Although a number of different criteria may be used to identify the quality of the ECG signal, in one embodiment, those ECG signals having a highest signal-to-noise ratio and a maximum phase discrimination are assigned a higher quality metric than those pairings that do not”), but does not explicitly teach  an R wave processing unit configured to measure an R wave in the electrocardiogram waveform for each channel and using the number of times the R wave has been measured by the R-wave processing unit to and the degree of data concentration calculated by the degree-of-concentration calculation unit to select a combination of electrodes.
However, in a similar ECG measuring system, Zhang discloses an R wave processing unit configured to measure an R wave in the electrocardiogram waveform for each channel (Para [0028] “The timing of an R-wave sense signal may be used by signal analyzer 120 to measure R-R intervals for counting RR intervals in different detection zones or estimating a heart rate or other rate-based measurements for detecting tachyarrhythmia”); and using the number of times the R wave has been measured by the R wave processing unit (Para [0078] “For example, ECG sensing vectors and/or sensing channels may be identified that provide the highest signal-to-noise ratio of the beat features being determined. Different vectors/channels may be selected for determining different beat features based on the signal that provides the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Kaib to further include an R wave processing unit configured to measure an R wave in the electrocardiogram waveform for each channel and using the number of times the R wave has been measured by the R wave processing unit as disclosed by Zhang in combination with the degree of data concentration calculated by the degree-of- concentration calculation unit of Kaib to select a combination of electrode channels as a way to provide a channel that outputs the best resolution of the signal thereby providing a high quality diagnostic signal (Zhang Para [0078]).
Regarding claim 2, Kaib modified by Zhang further discloses wherein the electrodes are each configured as a fabric electrode (Kaib: Para [0064] “the electrode system 100 includes a plurality of ECG sensing electrodes 10 that are disposed at different axial positions around the body of a patient and integrated into a garment 20a, such as a shirt or vest which is worn on the torso of the patient”), wherein the electrocardiogram waveform measurement system comprises: an amplitude detection unit configured to detect an amplitude of the electrocardiogram waveform (Zhang Para [0060] “the patient-specific thresholds established for a patient-specific detection process rely on beat features that correspond to a cardiac and a saturation processing unit configured to detect a portion that deviates from the dynamic range (Kaib: Para [0109] “in response to the confidence level being above a certain threshold, and the cardiac arrhythmia being a type of cardiac arrhythmia for which defibrillation is an appropriate treatment, the at least one processor 410 may execute one or more instructions that result in defibrillation being applied to the body of the patient via the therapy delivery interface 416”); wherein the electrocardiogram waveform generating unit generates an electrocardiogram waveform for each of the combinations using the measurement values acquired in a predetermined period of time by the fabric electrodes (Kaib: fig. 5 step 520 analyze ECG signal and record quality metric and step 530 until all pairings are analyzed.), wherein the channel selecting unit selects, from the plurality of channels, a channel at which the number of times the R wave has been detected is within a predetermined range, which is detected by the R wave processing unit, with higher priority than a channel at which the number of times the R wave has been detected deviates from a predetermined range (Zhang: Para [0078] “For example, ECG sensing vectors and/or sensing channels may be identified that provide the highest signal-to-noise ratio of the beat features being determined. Different vectors/channels may be selected for determining different beat features based on the signal that provides the best resolution…Among the factors considered in selecting a vector are: better beat-by-beat correlation (similarity) than other vectors, and less variability of the beat features over time compared to other vectors”), wherein the channel selecting unit selects, from the plurality of channels, a channel that exhibits a higher degree of data concentration, which is calculated by the degree-of-concentration calculation unit, with higherQDLPCTS18001SY7IP-1004 28priority than a channel that exhibits a lower degree of data concentration (Kaib: Para [0097] “Although a number of different criteria may be used to identify the quality of the ECG signal, in one embodiment, those ECG signals having a highest signal-to-noise ratio and a maximum phase discrimination are assigned a higher quality metric than those pairings that do not”), wherein the channel selecting unit selects, from the plurality of channels, a channel that does not deviate from a dynamic range, which is detected by the saturation processing unit, with higher priority than a channel that deviates from the dynamic range (Kaib: Para [0036] “the method further comprises acts of determining that the quality of the respective ECG signal provided by a first pairing of ECG sensors of the identified at least one of the plurality of different pairings is below a determined threshold; selecting another paring of ECG sensors to replace the first pairing of ECG sensors”), and wherein the channel selecting unit selects, from the plurality of channels, a channel that provides an electrocardiogram waveform having a larger amplitude, which is detected by the amplitude detection unit, with higher priority than a channel that provides an electrocardiogram waveform having a smaller amplitude (Zhang: Para [0078] “For example, ECG sensing vectors and/or sensing channels may be identified that provide the highest signal-to-noise ratio of the beat features being determined. Different vectors/channels may be selected for determining different beat features based on the signal that provides the best resolution of the beat feature and separation of shockable and non-shockable values of the beat feature. Among the factors considered in selecting a vector are: R wave amplitude, greatest R/T ratio, least incidence of biphasic R-wave signals, better beat-by-beat correlation .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan et al. (US Patent 9,757,581 B2) relates to a wearable cardioverter defibrillator with ECG sensing capabilities that crates a reliability value for an ECG and determines whether a sensed ECG meets the reliability threshold. 
Volpe et al. (US 2012/0302860 A1) relates to an ambulatory medical device that receives first and second ECG signals and determines the preferred pairing of electrodes for the ECG sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792